Citation Nr: 9914360	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-07 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including posttraumatic stress disorder 
(PTSD).  

2.  Entitlement to service connection for a respiratory 
disorder.  

3.  Entitlement to service connection for a urinary disorder.  

4.  Entitlement to service connection for hemorrhoids.  

5.  Entitlement to service connection for rheumatoid 
arthritis. 

6.  Entitlement to service connection for acral 
hyperhidrosis.  

7.  Entitlement to service connection for an eye disorder.  

8.  Entitlement to a compensable evaluation for residuals of 
a fracture of the right wrist.  

9.  Entitlement to an effective date earlier than April 27, 
1995, for the grant of service connection and a 10 percent 
evaluation for acne vulgaris.  

10.  Entitlement to service connection for chronic fatigue 
due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from March 1985 to 
July 1991.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Atlanta, Georgia, Regional Office (RO).  




FINDINGS OF FACT

1.  There is no competent evidence demonstrating that the 
appellant currently has an acquired psychiatric disorder.  

2.  There is no competent evidence demonstrating that the 
appellant currently has a respiratory disorder.  

3.  There is no competent evidence demonstrating that the 
appellant currently has a urinary disorder.  

4.  There is no competent evidence of hemorrhoids in service, 
or of a nexus between the appellant's current hemorrhoids and 
inservice disease or injury.  

5.  There is no competent evidence of rheumatoid arthritis in 
service or within the first year after service, or of a nexus 
between the appellant's current rheumatoid arthritis and 
inservice disease or injury.  

6.  There is no competent evidence of hyperhidrosis in 
service, or of a nexus between the appellant's current acral 
hyperhidrosis and inservice disease or injury.  

7.  There is no competent evidence of a chronic eye disorder 
in service, or of a nexus between the appellant's current 
blepharitis and inservice disease or injury.  

8.  Residuals of the right wrist fracture sustained in 
service are not currently shown.  

10.  Service connection was denied for a skin disorder by an 
October 14, 1992, rating decision, and the appellant did not 
file an appeal after receiving notification of decision in 
October 1992.  

11.  A claim of entitlement to service connection for a skin 
disorder was received from the appellant on April 27, 1995.  


CONCLUSIONS OF LAW

1.  The appellant has not submitted a well-grounded claim for 
service connection for an acquired psychiatric disorder, 
including PTSD.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303(d), 3.317 (1998).  

2.  The appellant has not submitted a well-grounded claim for 
service connection for a respiratory disorder.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303(d), 3.317 
(1998).  

3.  The appellant has not submitted a well-grounded claim for 
service connection for a urinary disorder.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303(d), 3.317 
(1998).  

4.  The appellant has not submitted a well-grounded claim for 
service connection for hemorrhoids.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.303(d), 3.317 (1998).  

5.  The appellant has not submitted a well-grounded claim for 
service connection for rheumatoid arthritis.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.303(d), 3.307, 3.309, 3.317 
(1998).  

6.  The appellant has not submitted a well-grounded claim for 
service connection for acral hyperhidrosis.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303(d), 3.317 
(1998).  

7.  The appellant has not submitted a well-grounded claim for 
service connection for an eye disorder.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.303(d), 3.317 (1998).  

8.  The criteria for a compensable evaluation for residuals 
of a fracture of the right wrist are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 
5299-5215 (1998).  

9.  The criteria for an effective date earlier than April 27, 
1995, for the grant of service connection and a 10 percent 
evaluation for acne vulgaris are not met.  38 U.S.C.A. 
§§ 5107, 5110(a) (West 1991); 38 C.F.R. § 3.400(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as provided in paragraph (c) of this section, VA shall 
pay compensation in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section, provided that such disability became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001; and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  "Objective indications of chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from 
38 C.F.R. Part 4 for a disease or injury in which the 
functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service connected for purposes of 
all laws of the United States.  38 C.F.R. § 3.317(a).  

For the purposes of 38 C.F.R. § 3.317 (a)(1), signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to the following: (1) fatigue; 
(2) signs or symptoms involving skin; (3) headache; (4) 
muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  
38 C.F.R. § 3.317(b).  

Compensation shall not be paid under 38 C.F.R. § 3.317 if 
there is (1)affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; (2) affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; (3) or affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c).  

For purposes of 38 C.F.R. § 3.317, the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, which includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317(d).  

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

I.  An Acquired Psychiatric Disorder, a Respiratory Disorder, 
a 
Urinary Disorder, Hemorrhoids, Rheumatoid Arthritis, 
Acral Hyperhidrosis, and an Eye Disorder

The appellant asserts that he has an acquired psychiatric 
disorder including PTSD, a respiratory disorder, a urinary 
disorder, hemorrhoids, rheumatoid arthritis, acral 
hyperhidrosis, and an eye disorder that are related to his 
experiences and exposure to chemicals in Saudi Arabia during 
the Persian Gulf War.  The Board notes that the appellant 
indicated at his November 1997 personal hearing that each of 
these claimed disabilities was first manifested after 
service.  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

The Board has carefully reviewed the evidence of record to 
determine if there are well-grounded claims for service 
connection for an acquired psychiatric disorder including 
PTSD, a respiratory disorder, a urinary disorder, 
hemorrhoids, rheumatoid arthritis, acral hyperhidrosis, and 
an eye disorder.  

As the evidence presented in this case, which includes 
private and VA medical records dated from 1993 to 1997 and 
reports of VA psychiatric and medical examinations performed 
in November 1995, does not demonstrate that the appellant 
currently has an acquired psychiatric disorder, a respiratory 
disorder, or a urinary disorder, the claims for those 
disabilities fail to met the first element required to show a 
well-grounded claim under Caluza.  

Although there is current medical evidence showing that the 
appellant has mild internal hemorrhoids, rheumatoid 
arthritis, acral hyperhidrosis, and blepharitis, the third 
element of Caluza is not met with regard to the claims for 
each of those disabilities because the appellant fails to 
show the required nexus between his current hemorrhoids, 
rheumatoid arthritis, acral hyperhidrosis, or blepharitis and 
any injury or disease in service.  There is no medical 
evidence establishing a link of the hemorrhoids, rheumatoid 
arthritis, acral hyperhidrosis, and blepharitis to the 
appellant's active military service.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Franko v. Brown, 4 
Vet. App. 502, 505 (1993).  The Board notes that there is no 
evidence of the manifestation of rheumatoid arthritis within 
the first year after the appellant's separation from service 
in July 1991.  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements and testimony regarding his claims for service 
connection for an acquired psychiatric disorder including 
PTSD, a respiratory disorder, a urinary disorder, 
hemorrhoids, rheumatoid arthritis, acral hyperhidrosis, and 
an eye disorder, the record does not show that he is a 
medical professional, with the training and expertise to 
provide clinical findings regarding diagnoses of an acquired 
psychiatric disorder, a respiratory disorder, and a urinary 
disorder, or regarding any etiological relationship of his 
hemorrhoids, rheumatoid arthritis, acral hyperhidrosis, or 
eye disorder to service.  Consequently, his lay statements, 
while credible with regard to his subjective complaints and 
history, are not competent evidence for the purpose of 
showing a nexus between current complaints and service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claims for service connection for an 
acquired psychiatric disorder including PTSD, a respiratory 
disorder, a urinary disorder, hemorrhoids, rheumatoid 
arthritis, acral hyperhidrosis, and an eye disorder are 
plausible or otherwise well grounded.  Therefore, they must 
be denied.  

Where a veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the statement of the case issued in 
February 1998.  Unlike the situation in Robinette, he has not 
put VA on notice of the existence of any specific evidence 
that, if submitted, could make these claims well grounded.  

II.  Residuals of a Fracture of the Right Wrist

The appellant argues that his residuals of a fracture of the 
right wrist are more severely disabling than currently 
evaluated, thereby warranting a compensable evaluation.  
Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claim for a compensable evaluation for 
residuals of a fracture of the right wrist have been properly 
developed.  There is no indication of any additional 
pertinent records which have not been obtained.  No further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Service medical records show that the appellant was treated 
for a fractured right wrist in October 1987.  An October 1987 
X-ray of the right wrist and hand revealed a non-displaced, 
hairline fracture to the carpal navicular bone on the right 
side.  The wrist was placed in a cast, which was removed in 
February 1988.  A March 1988 notation in the service medical 
records indicated that the scaphoid fracture had resolved, 
and that there was a nontender snuff box on the right with 
active, full range of motion in the right wrist.  A May 1988 
notation revealed that the appellant was doing well, with 
marked increased strength in the right wrist and good 
functional use of the wrist without pain.  

At an August 1992 VA medical examination, the appellant 
complained of a weak grip in his right hand that caused 
problems with grasping things and performing tasks that 
involved any turning motion of the wrist.  He gave a history 
of reinjury to the wrist in "December 1991" in Saudi Arabia 
and reported that he had had to stop playing basketball 
because of pain with motion of his right wrist.  The examiner 
noted that the appellant was right-handed and that his right 
grip was slightly weaker than his left grip.  

Service connection was granted for residuals of a fracture of 
the right wrist by an October 1992 rating decision, which 
assigned a noncompensable evaluation under Diagnostic Code 
5299-5215 from July 8, 1991.  

When limitation of motion in a wrist is manifested by palmar 
flexion limited in line with the forearm or by dorsiflexion 
less than 15 degrees, a 10 percent evaluation is assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5215.  However, the 
evidence presented in this case does not demonstrate that the 
appellant has limitation of motion in his right wrist that 
would warrant the assignment of a compensable evaluation 
under Diagnostic Code 5215.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45, See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations:  
(a) Less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); (d) 
Excess fatigability; (e) Incoordination, impaired ability to 
execute skilled movements smoothly; (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are related 
considerations.  38 C.F.R. § 4.45.  

While the appellant complains of pain in his right wrist, the 
Board notes that the medical evidence indicates that he has 
disability in his hands as a result of rheumatoid arthritis.  
Because there is no competent medical evidence that 
demonstrates the appellant has any residuals of the fracture 
of the right wrist, the Board does not find that he has 
functional disability in his right wrist that is attributable 
to the old fracture so as to merit a compensable evaluation 
due to functional disability.  

III.  Earlier Effective Date

The appellant claims that the grant of service connection for 
acne vulgaris and the accompanying assignment of a 10 percent 
disability evaluation should have been made effective from 
the date he filed his initial claim for service connection 
for the condition, which was in November 1991.  He argued at 
his November 1997 hearing that he never received notification 
of the October 1992 rating decision that denied service 
connection for a skin disorder, and that, therefore, his 
November 1991 claim remained an open claim until it was 
allowed by a March 1997 rating decision.  

The Board finds that he has presented a well-grounded claim 
for an earlier effective date for the grant of service 
connection for tinnitus within the meaning of 38 U.S.C.A. 
§ 5107(a).  A successful claimant has not had his case fully 
adjudicated until there is a decision as to all essential 
elements, i.e., status, disability, service connection, 
rating, and when in question, effective date.  West v. Brown, 
7 Vet. App. 329, 332 (1995); Cf. Shipwash v. Brown, 8 Vet. 
App. 218 (1995).  

The facts show that VA received a claim for service 
connection for a skin disorder from the appellant in November 
1991, which was denied by an October 14, 1992, rating 
decision.  Notification of that decision was sent to the 
appellant at his address of record on October 19, 1992.  No 
appeal of the October 1992 rating decision was filed within 
one year after the notification letter was sent.  There is no 
indication, other than the appellant's statement, that the 
October 1992 notice was not properly delivered to his address 
of record.  

VA received a claim from the appellant for entitlement to 
service connection for a skin disorder (VA Form 21-526) on 
April 27, 1995.  The RO granted service connection and a 10 
percent evaluation for acne vulgaris in a March 1997 rating 
decision.  In doing so, it determined that the effective date 
for the grant of service connection and the 10 percent 
evaluation was April 27, 1995, which was the date of the 
reopened claim filed by the appellant after the October 1992 
rating decision had become final.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(a).  

Because the October 1992 rating decision became final with 
regard to the appellant's November 1991 claim for service 
connection for a skin disorder after no appeal was filed by 
him within one year after notification thereof, his April 27, 
1995, claim for service connection for a skin disorder became 
the claim of record for service connection for the condition.  
In the absence of objective evidence demonstrating that the 
October 1992 notification letter was not delivered to the 
appellant, or that there was any other claim for service 
connection between the October 1992 rating decision and the 
claim received April 27, 1995, the effective date of the 
appellant's award of service connection for a skin disorder, 
which is governed by the applicable law and regulation above, 
can be no earlier than the date of receipt of the April 1995 
claim.  Therefore, the Board is unable to identify a basis to 
grant an effective date for the award of service connection 
and a 10 percent evaluation for acne vulgaris earlier than 
the effective date assigned by the RO, April 27, 1995.  


ORDER

The claims of entitlement to service connection for an 
acquired psychiatric disorder including PTSD, a respiratory 
disorder, a urinary disorder, hemorrhoids, rheumatoid 
arthritis, acral hyperhidrosis, and an eye disorder are 
denied.  

A compensable evaluation is denied for residuals of a 
fracture of the right wrist.  

An effective date earlier than April 27, 1995, for the grant 
of service connection and a 10 percent disability evaluation 
for acne vulgaris is denied.  



REMAND

The appellant claims that he has experienced chronic fatigue 
since serving in the Persian Gulf War, which he attributes to 
an undiagnosed illness.  VA medical records, dated in May 
1996 and July 1996, show that the appellant complained of 
fatigue, and a May 1997 private medical record listed a 
diagnosis of fatigue/arthralgia.  

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.103(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that when the Board believes 
the medical evidence of record is insufficient it may 
supplement the record by ordering a medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Because the 
evidence does not indicate whether the appellant's current 
complaint of fatigue is attributable to an unknown illness 
or, perhaps, to his rheumatoid arthritis, the Board believes 
that the claim must be remanded for the following actions:  

1.  The RO should schedule the appellant for a 
VA medical examination for the purpose of 
determining the nature and etiology of any 
disease related to his complaint of fatigue.  
The examiner should be requested to thoroughly 
review the evidence associated with the claims 
folder, and then to diagnose any disorders 
attributable to the appellant's complaint.  The 
examiner should indicate the extent to which 
the appellant's complaint is corroborated by 
objective evidence, either obtained during 
examination or documented in treatment records, 
of an ongoing pathology.  The examiner should 
be requested to indicate specifically whether 
the appellant suffers from any corroborated 
fatigue that cannot be attributed to a 
diagnosed disorder.  For each identified 
disorder, the examiner should be requested to 
indicate whether it is as likely as not that 
the disorder had its onset in service.  The 
examiner should provide complete rationale for 
all conclusions reached.  

2.  The appellant should be advised of the 
provisions set forth at 38 C.F.R. § 3.655(b) 
regarding failure to report for scheduled VA 
examinations.  

3.  The RO should review the claims folder and 
ensure that all of the development action has 
been conducted and completed in full.  The 
Court has held that, if the requested 
examination does not include adequate responses 
to the specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return the 
report as inadequate for evaluation purposes  
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

After the above requested actions have been completed, the RO 
should review the appellant's claim.  If the benefit sought 
on appeal remains denied, a supplemental statement of the 
case should be furnished to the appellant and his 
representative, and they should be afforded the appropriate 
period of time to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process and fair process rights.  No opinion, either legal or 
factual, is intimated by this REMAND as to the merits of the 
appellant's claim.  No additional action is required by the 
appellant until he receives further notification from VA.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals


 

